DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “build material distributor” in claims 17 and 26, “reciprocating build material distributor” in claims 18 and 27, “feed mechanism” in claim 23 and “build material spreader” in claims 32 and 33.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure described in the specification corresponding to the “build material distributor” and “reciprocating build material distributor” is as follows: a member such as a mesh configured to reciprocate or slide along the base of the supply module ([0022] of the specification).
The structure described in the specification corresponding to the “feed mechanism” is as follows: an auger or screw ([0029] of the specification).
The structure described in the specification corresponding to the “build material spreader” is as follows: a roller or a blade ([0019] of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Objections
Claim 31 is objected to because of the following informalities: in claim 31, line 7, “a rotatable” should be changed to “a blade rotatable”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the first side of the supply module" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim recites a build material supply module having a side but not a first side.  For purposes of examination, the first side will be construed as the side of the build material supply module.
Claims 32-33 depend either directly or indirectly from claim 31 and are therefore also indefinite for the reasons set forth above with respect to claim 31.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16-17 and 31-33 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Tjellesen et al. (International Patent Publication No. WO 2014/044676 A1, cited in IDS submitted January 14, 2020).
Regarding claim 16, Tjellesen discloses a build material supply module for a 3D printing system (FIG. 1 of Tjellesen, powder feed mechanism), the module comprising: an open container including a base portion and an upper portion attached to a top of the base portion (FIG. 1 of Tjellesen, powder chamber #15), the base portion having a rectilinear transverse cross section (FIG. 1 of Tjellesen, left side of powder chamber #15 has straight line portions oriented at right angle and is therefore rectilinear) and the upper portion having a radially curved transverse cross section (FIG. 1 of Tjellesen, right side of powder chamber #15 has radially curved transverse cross section extending to top edge #22; radially curved portion extends above rectilinear portion and is therefore an upper portion); an axis extending lengthwise along the upper portion (FIG. 1 of Tjellesen, axis of rotatable shaft #24 extends along length of upper portion of powder 
Regarding claim 17, Tjellesen discloses a delivery zone extending lengthwise along a bottom of the base portion and positioned to receive granular build material from a build material feed channel (FIG. 1 of Tjellesen, powder chamber #15 is open at the top and is therefore positioned to receive feed material from a feed channel); and a build material distributor in the bottom of the base portion to distribute granular build material in the delivery zone lengthwise along the base portion (FIG. 4, pg. 11, lines 35-pg. 12, line 5 of Tjellesen, powder manipulator including wire #23 disturbs or distributes powder during rotation of support platform).
Regarding claim 31, Tjellesen discloses an apparatus to supply build material to a 3D printing system (Abstract, FIGS. 1-4 of Tjellesen, powder feed mechanism), the apparatus comprising: a build material supply module having a side next to a build material support platform in the printing system (FIGS. 1-4 of Tjellesen, powder chamber #15 having side next to material bed #12), the supply module structured such that, when installed in the printing system, a top of the first side of the supply module is above the platform (FIGS. 1-4 of Tjellesen, top of powder chamber #15 above material bed #12 as bed lowered during build); and wherein the supply module includes a blade rotatable around and extending away from an axis (FIG. 1 of Tjellesen, support platform #28 is a blade or flat element which is rotatable around axis #24 and which extends in an axial direction or away from axis) and the blade rotatable from: a pre-feed position below the top of the side of the supply module to hold a portion of build material above the top of the side of the supply module and a measured dose of build material below the top of the side of supply module (FIG. 3 of Tjellesen, during rotation of support platform #28 to feed position shown in FIG. 3, portion of build material would be above the top of trough and a 
Regarding claim 32, Tjellesen discloses that the apparatus further comprises a build material spreader to spread build material from the supply module over the platform (FIGS. 1-4 of Tjellesen, blade #40) and wherein the build material spreader is movable across the supply module in a first direction with the blade in the pre-feed position to push the portion of build material above the top of the supply module into the supply module, thereby leaving the measured dose of build material on the blade between the top of the side of the supply module and the blade (FIG. 3 of Tjellesen, blade #40 passes over support platform #28 during build; blade #40 therefore capable of being moved over support platform #28 while platform in pre-feed position when portion of build material above top of powder chamber #15; claim only requires that blade is movable).
Regarding claim 33, Tjellesen discloses the build material spreader is movable across the blade in a second direction opposite to the first direction with the blade in the feed position to spread the measured dose of build material over the platform (FIG. 3 of Tjellesen).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Fuwa et al. (U.S. Patent Application Publication No. 2011/0109016 A1, cited in IDS submitted January 14, 2020).
Regarding claim 18, Tjellesen does not specifically disclose that the build material distributor comprises a reciprocating build material distributor movable back and forth in a 
 Regarding claim 19, Tjellesen discloses that the delivery zone has a length less than or equal to 10% of a length of the base portion (FIGS. 11a and 11b of Fuwa, since powder is supplied from relatively small opening of powder replenishing means #5, zone of powder frame receiving powder material is less than 10% of the length of the frame).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Perrett et al. (U.S. Patent Application Publication No. 2007/0298182 A1, cited in IDS submitted January 14, 2020) in view of Davidson et al. (U.S. Patent Application Publication No. 2010/0151136 A1, cited in IDS submitted January 14, 2020).
Regarding claim 23, Perrett discloses a build material supply system for a 3D printing system (FIGS. 1-2 of Perrett), the supply system comprising: a build material store (FIG. 1 of Perrett, powder supply containers #10); a container having an open top, a closed bottom and an interior defined at least in part by a radially curved transverse cross section (FIG. 2 of Perrett, trough #65); an axis extending lengthwise along the top of the container (FIG. 2 of Perrett, common axis #59); and a blade rotatable around the axis to move build material from the container on to a support platform next to a side of the container (FIG. 2 of Perrett, paddles 60, 60’).
Perret does not specifically disclose that the bottom of the container is positioned above some or all of the store; a feed channel extending upward from the store to the bottom of the container; and a feed mechanism to lift build material through the feed channel from the store into the bottom of the container.  Rather, Perrett discloses powder supply containers #10 above the bottom of the container (FIG. 1 of Perrett).  Davidson, however, discloses a three-dimensional printer including a chamber for storing a build material below the plane of the build surface and a conveyor or metering system used to deposit build material from the chamber in front of a spreader ([0011]-[0012] of Davidson).  Davidson further discloses that the metering system can be an auger in a tube that can be rotated to lift powder from the bottom of the feed reservoir ([0013] of Davidson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute the build material chamber and powder conveying/metering system of Davidson for the powder storage tank #53 in the apparatus of Perrett.  In particular, the substituted components (build material storage tank or store located above and below the build surface) and their functions (providing building material for conveying to the build surface) were known in the art as disclosed by Davidson and Perrett.  
Regarding claim 24, the bottom of the container would be positioned above a top of the store in the modified apparatus (see analysis of claim 23 above).
Regarding claim 25, Davidson discloses that the feed mechanism comprises an auger ([0013] of Davidson).
Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Perrett in view of Davidson as applied to claim 23 and further in view of Fuwa.
Regarding claim 26, Perrett in view of Davidson suggest a delivery zone extending lengthwise along the bottom of the container and positioned to receive granular build material through the feed channel (FIG. 2 of Perrett, build material of modified device would be supplied to feeding chute #54 which extends to bottom of trough #65) but neither of these references discloses a build material distributor in the bottom of the container to distribute granular build material in the delivery zone lengthwise along the bottom of the container.  Fuwa, however, 
Regarding claim 27, Fuwa discloses that the build material distributor comprises a reciprocating build material distributor movable back and forth in a lengthwise direction (FIGS. 11a and 11b, [0076] of Fuwa, squeegee blade #70).
Regarding claim 28, Fuwa discloses that the delivery zone has a length less than or equal to 10% of a length of the bottom of the container (FIGS. 11a and 11b of Fuwa, since powder is supplied from relatively small opening of powder replenishing means #5, zone of powder frame receiving powder material is less than 10% of the length of the frame).
Regarding claim 29, Perrett discloses that the blade is rotatable to a feed position level with the top of the side (FIG. 3 of Perret, portion of paddle #60 would be level with top of trough #65 during rotation).
Regarding claim 30, Perrett discloses that the blade is rotatable from: a pre-feed position below the top of the side to hold build material above and below the top of the side; to a horizontal feed position level with the top of the side to hold build material above and not below the top of the side (FIG. 3, [0032] of Perret, portion of material on paddle #60 above the top of trough #65 during rotation).
Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tjellesen in view of Fuwa and Davidson.
Regarding claim 23, Tjellesen discloses a build material supply system for a 3D printing system (FIG. 1 of Tjellesen, power feed mechanism for 3D printer), the supply system comprising: a container having an open top, a closed bottom and an interior defined at least in part by a radially curved transverse cross section (FIG. 1 of Tjellesen, powder chamber #15); an axis extending lengthwise along the top of the container (FIG. 1 of Tjellesen, axis of rotatable shaft #24); and a blade rotatable around the axis to move build material from the container on to a support platform next to a side of the container (FIGS. 1-3 of Tjellesen, support platform #28).
Tjellesen does not specifically disclose a build material store and a delivery system to transfer build material from the build material store to the powder chamber.  Fuwa, however, discloses a powder replenishing means for manufacturing 3-D objects comprising a cylindrical member #50 in which the powder material is charged, a screw member #51 within the cylindrical member #50, an actuator #52 which actuates the screw member #51 to rotate and a storage tank #53 (Abstract, [0051] of Fuwa).  Fuwa discloses using the powder replenishing means #5 to supply powder material M to an upper surface of a base frame #41 which surrounds a perimeter of a base #40 on which the solidified powder layers are formed using a spreader #20 ([0047] of Fuwa).  It would have been obvious to a person having ordinary skill in the art as of the effective 
Fuwa does not specifically disclose that: the bottom of the container is positioned above some or all of the store; a feed channel extending upward from the store to the bottom of the container; and a feed mechanism to lift build material through the feed channel from the store into the bottom of the container.  Davidson, however, discloses a three-dimensional printer including a chamber for storing a build material below the plane of the build surface and a conveyor or metering system used to deposit build material from the chamber in front of a spreader ([0011]-[0012] of Davidson).  Davidson further discloses that the metering system can be an auger in a tube that can be rotated to lift powder from the bottom of the feed reservoir ([0013] of Davidson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the powder conveying/metering system of Davidson to supply powder to the powder chambers #15 in the apparatus of Tjellesen in view of Fuwa.  In particular, the substituted components (build material storage tank or store located above and below the build surface) and their functions (providing building material for conveying to the build surface) were known in the art as disclosed by Davidson and Fuwa.  In addition, one of ordinary skill in the art could have substituted the powder feed reservoir and conveying means of Davidson for the storage tank #53 and the results of the substitution would 
Regarding claim 24, the bottom of the container would be positioned above a top of the store in the modified apparatus (see analysis of claim 23 above).
Regarding claim 25, Davidson discloses that the feed mechanism comprises an auger ([0013] of Davidson).
Regarding claim 26, Perrett in view of Davidson suggest a delivery zone extending lengthwise along the bottom of the container and positioned to receive granular build material through the feed channel (FIG. 2 of Perrett, build material of modified device would be supplied to feeding chute #54 which extends to bottom of trough #65) but neither of these references discloses a build material distributor in the bottom of the container to distribute granular build material in the delivery zone lengthwise along the bottom of the container.  Fuwa, however, discloses a powder replenishing means for manufacturing 3-D objects comprising a squeegee blade #70 which reciprocates along a base of a powder supply frame #26 (FIGS. 11a and 11b, [0076] of Fuwa).  According to Fuwa, use of the sliding blade #70 allows for the distribution of the powder material without moving the powder replenishing means #5 and provides for a powder layer with a level surface ([0024] and [0076] of Fuwa).  It would have been obvious to a 
Regarding claim 27, Fuwa discloses that the build material distributor comprises a reciprocating build material distributor movable back and forth in a lengthwise direction (FIGS. 11a and 11b, [0076] of Fuwa, squeegee blade #70).
Regarding claim 28, Fuwa discloses that the delivery zone has a length less than or equal to 10% of a length of the bottom of the container (FIGS. 11a and 11b of Fuwa, since powder is supplied from relatively small opening of powder replenishing means #5, zone of powder frame receiving powder material is less than 10% of the length of the frame).
Regarding claim 29, Tjellesen discloses that the blade is rotatable to a feed position level with the top of the side (FIG. 3 of Tjellesen, support platform #28 level with top of powder chamber #15).
Regarding claim 30, Tjellesen discloses that the blade is rotatable from: a pre-feed position below the top of the side to hold build material above and below the top of the side (FIGS. 2-3 of Tjellesen, portion of material on paddle #60 below the top of chamber #15 during rotation from pre-feed position shown in FIG. 2 to feed position shown in FIG. 3); to a horizontal .
Allowable Subject Matter
Claims 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 20, Tjellesen is the closest prior art.  Tjellesen discloses that the upper portion of the powder chamber #15 includes a side next to a build material support platform when the module is installed in the printing system (FIG. 3 of Tjellesen),  Tjellesen, however, does not teach or reasonably suggest that the axis of rotation of the blade is positioned at a center of the radially curved transverse cross section of the upper portion level with a top of the and that the blade extends radially out from the axis a distance equal to a radius of the radially curved transverse cross section of the upper portion.  Moreover, the support platform #28 of Tjellesen does not extend from the axis of rotation of the platform radially out from the axis a distance equal to a radius of the radially curved transverse cross section of the upper portion.
Claims 21 and 22 depend either directly or indirectly from claim 20 and are therefore also allowable for the reasons set forth above with respect to claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746